 



Exhibit 10.28
OUTDOOR CHANNEL HOLDINGS, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between _________ (“Executive”) and Outdoor Channel
Holdings, Inc. (the “Company”), effective as of _________ (the “Effective
Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment following
a Change of Control. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement will terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
     2. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, including
(without limitation) any termination other than in connection with a Change of
Control as provided herein, Executive will not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement and the payment of accrued but unpaid wages, as required by law, and
any unreimbursed reimbursable expenses.

 



--------------------------------------------------------------------------------



 



     3. Severance Benefits.
          (a) Involuntary Termination In Connection with a Change of Control. If
in connection with a Change of Control, (i) Executive terminates his or her
employment with the Company (or any parent, subsidiary or successor of the
Company) for “Good Reason” (as defined herein) or (ii) the Company (or any
parent, subsidiary or successor of the Company) terminates Executive’s
employment without “Cause” (as defined herein), and Executive signs and does not
revoke the release of claims required by Section 4, Executive will receive the
following severance benefits from the Company:
               (i) Severance Payment. Executive will receive continuing payments
of severance pay (less applicable withholding taxes) for a period of twelve
(12) months from the date of such termination (the “Severance Period”) at a rate
equal to Executive’s base salary rate (as in effect immediately prior to (A) the
Change of Control, or (B) Executive’s termination, whichever is greater).
               (ii) Bonus Payment. Executive will receive a lump sum cash
payment (less applicable withholding taxes) in an amount equal to the sum of
(A) an amount equal to the Executive’s full target bonus for the year in effect
at the date of such termination, and (B) an additional amount equal to the
amount set forth in clause (a)(ii)(A), pro-rated to the date of termination,
with such pro-rated amount to be calculated by multiplying the amount set forth
in clause (a)(ii)(A) by a fraction with a numerator equal to the number of days
between the start of the current year and the date of termination and a
denominator equal to 365.
               (iii) Equity Awards. All of the Executive’s then outstanding
awards relating to the Company’s common stock (whether stock options, stock
appreciation rights, shares of restricted stock, restricted stock units, or
otherwise (collectively, the “Equity Awards”)) will vest in accordance with and
otherwise remain subject to the terms and conditions of the applicable Equity
Award agreement, provided, however, that if such agreement provides that such
Equity Awards vest only in a lump sum after a period of time, e.g. annual
cliff-vesting, and do not otherwise provide for accelerated vesting based upon
such Change of Control, then the vesting of such Equity Awards shall accelerate
so that Executive receives the pro-rata vesting (based on time elapsed for the
vesting period in which the termination occurs) of such Equity Awards.
               (iv) Benefits. The Company agrees to reimburse Executive for the
same level of health coverage and benefits as in effect for Executive
immediately prior to (A) the Change of Control, or (B) Executive’s termination,
whichever is greater; provided, however, that (1) Executive constitutes a
qualified beneficiary, as defined in Section 4980(B)(g)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (2) Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. The Company will continue to reimburse Executive for continuation
coverage through the earlier of (A) the Severance Period, or (B) the date upon
which Executive and Executive’s eligible dependents become covered under similar
plans.

2



--------------------------------------------------------------------------------



 



Executive will thereafter be responsible for the payment of COBRA premiums
(including, without limitation, all administrative expenses) for the remaining
COBRA period.
          (b) Timing of Severance Payments. Unless otherwise required by
Section 10, the Company will pay the severance payments to which Executive is
entitled as salary continuation on the same basis and timing as in effect for
other payroll payments immediately prior to the Change of Control. The Company
will pay the severance payments to which Executive is entitled as bonus payments
in a lump sum as soon as practicable following the date of termination. If
Executive should die before all of the salary continuation severance amounts
have been paid, such unpaid amounts will be paid in a lump-sum payment (less any
withholding taxes) promptly following such event to Executive’s designated
beneficiary, if living, or otherwise to the personal representative of
Executive’s estate.
          (c) Voluntary Resignation; Termination For Cause. If Executive’s
employment with the Company terminates (i) voluntarily by Executive (other than
for Good Reason) or (ii) for Cause by the Company, then Executive will not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company,
including, without limitation, any equity award agreement.
          (d) Disability; Death. If the Company terminates Executive’s
employment as a result of Executive’s Disability, or Executive’s employment
terminates due to his or her death, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company,
including, without limitation, any equity award agreement.
          (e) Termination Apart from Change of Control. In the event Executive’s
employment is terminated for any reason, other than as provided in paragraph
3(a), then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and benefits plans and practices or pursuant to other written
agreements with the Company, including, without limitation, any equity award
agreement.
          (f) Exclusive Remedy. In the event of a termination of Executive’s
employment as provided in paragraph 3(a), the provisions of this Section 3 and
any Equity Award Agreement are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement
(other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon termination of employment as
provided in paragraph 3(a) other than those benefits expressly set forth in this
Section 3, except as may be provided in any Equity Award Agreement.

3



--------------------------------------------------------------------------------



 



     4. Conditions to Receipt of Severance.
          (a) Release of Claims Agreement. The receipt of any severance or other
benefits pursuant to Section 3 will be subject to Executive signing and not
revoking a release of claims agreement in substantially the form attached as
Exhibit A, but with any appropriate reasonable modifications, reflecting changes
in applicable law, as is necessary to provide the Company with the protection it
would have if the release of claims were executed as of the Effective Date. No
severance or other benefits will be paid or provided until the release of claims
agreement becomes effective, and any severance amounts or benefits otherwise
payable between the date of Executive’s termination and the date such release
becomes effective shall be paid on the effective date of such release.
          (b) Non-solicitation. The receipt of any severance or other benefits
pursuant to Section 3 will be subject to Executive agreeing that during the
Severance Period, Executive will not solicit any employee of the Company (other
than Executive’s personal assistant) for employment other than at the Company.
          (c) Non-disparagement. During the Severance Period, Executive will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the Company. During the Severance Period, the Company will
not knowingly and materially disparage, criticize, or otherwise make any
derogatory statements regarding Executive. Notwithstanding the foregoing,
nothing contained in this Agreement will be deemed to restrict Executive, the
Company or any of the Company’s current or former officers and/or directors from
(1) providing information to any governmental or regulatory agency (or in any
way limit the content of any such information) to the extent they are requested
or required to provide such information pursuant to applicable law or regulation
or (2) enforcing his or its rights pursuant to this Agreement.
          (d) Other Requirements. Executive’s receipt of any payments or
benefits under Section 3 will be subject to Executive continuing to comply with
the terms of any confidential information agreement executed by Executive in
favor of the Company and the provisions of this Section 4.
          (e) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.
     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code) and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s severance benefits under
Section 3 will be either:
          (a) delivered in full, or

4



--------------------------------------------------------------------------------



 



          (b) delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under Section
4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to a Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 5.
     6. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Cause. For purposes of this Agreement, “Cause” will mean:
               (i) Executive’s willful and continued failure to substantially
perform the duties and responsibilities of his position (other than as a result
of Executive’s illness or injury) after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has not substantially performed his duties, the
duties not being performed, and provides Executive with thirty (30) days to take
corrective action;
               (ii) Any material act of personal dishonesty taken by Executive
in connection with his responsibilities as an employee of the Company with the
intention that such action may result in the substantial personal enrichment of
Executive;
               (iii) Executive’s conviction of, or plea of nolo contendere to, a
felony that the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business;
               (iv) A willful breach of any fiduciary duty owed to the Company
by Executive that has a material detrimental effect on the Company’s reputation
or business;
               (v) Executive being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action (regardless of
whether or not Executive admits or denies liability), which the Board
determines, in its reasonable discretion, will have a material detrimental
effect on the Company’s reputation or business;

5



--------------------------------------------------------------------------------



 



               (vi) Executive entering any cease and desist order with respect
to any action which order would bar Executive from service as an executive
officer or member of a board of directors of any publicly-traded company
(regardless of whether or not Executive admits or denies liability);
               (vii) Executive (A) obstructing or impeding; (B) endeavoring to
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
organization (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation, or Executive’s assertion of the
Company’s attorney-client privilege at the direction of the Company, will not
constitute “Cause”; or
               (viii) Executive’s disqualification or bar by any governmental or
self-regulatory organization from serving in the capacity contemplated by this
Agreement, if (A) the disqualification or bar continues for more than thirty
(30) days, and (B) during that period the Company uses its commercially
reasonable efforts to cause the disqualification or bar to be lifted. While any
disqualification or bar continues during Executive’s employment, Executive will
serve in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if Executive’s employment is not permissible, Executive will be
placed on administrative leave (which will be paid to the extent legally
permissible).
Other than for a termination pursuant to Section 6(a)(iii), Executive shall
receive notice and an opportunity to be heard before the Board with Executive’s
own attorney before any termination for Cause is deemed effective.
Notwithstanding anything to the contrary, the Board may immediately place
Executive on administrative leave (with full pay and benefits to the extent
legally permissible) and suspend all access to Company information, employees
and business should Executive wish to avail himself of his opportunity to be
heard before the Board prior to the Board’s termination for Cause. If Executive
avails himself of his opportunity to be heard before the Board, and then fails
to make himself available to the Board within five (5) business days of such
request to be heard, the Board may thereafter cancel the administrative leave
and terminate Executive for Cause.
          (b) Change of Control. For purposes of this Agreement, “Change of
Control” will have the same meaning as “Change in Control” is defined in the
Company’s 2004 Long-Term Incentive Plan, as amended.
          (c) Disability. For purposes of this Agreement, “Disability” shall
have the same meaning as that term is defined in the Company’s 2004 Long-Term
Incentive Plan, as amended. Notwithstanding the foregoing however, should the
Company maintain a long-term disability plan at any time during the term of
Executive’s employment, a determination of disability under such plan shall also
be considered a “Disability” for purposes of this Agreement.
          (d) Good Reason. For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following, without Executive’s express written
consent:

6



--------------------------------------------------------------------------------



 



               (i) A significant reduction of Executive’s responsibilities;
including a reduction in responsibilities by virtue of the Company being
acquired and made part of another entity (as, for example, when the chief
executive officer of the Company remains as the senior executive officer of a
division or subsidiary of the acquiror which division or subsidiary either
contains substantially all of the Company’s business or is of a comparable
size), or a change in the Executive’s reporting position such that Executive no
longer reports directly to the chief operating officer of a publicly-traded
company (unless Executive is reporting to the chief operating officer of the
parent corporation in a group of controlled corporations, none of which is a
publicly-traded company);
               (ii) A material reduction in the aggregate compensation paid to
Executive pursuant to the Company’s employee benefits package (including
Executive’s participation in health plans, retirement plans and other
significant benefit programs) other than pursuant to a reduction that also is
applied to substantially all other executive officers of the Company and that
reduces the level of the aggregate value of the employee benefits by a
percentage reduction that is no greater than 10%;
               (iii) A material reduction in Executive’s base salary or target
annual incentive as in effect immediately prior to such reduction (other than
pursuant to a reduction that also is applied to substantially all other
executive officers of the Company and which reduction reduces the base salary
and/or target annual incentive by a percentage reduction that is no greater than
10%);
               (iv) The relocation of Executive to a facility or location more
than fifty (50) miles from his primary place of employment;
               (v) Any purported termination of the Executive’s employment for
“Cause” without first satisfying the procedural protections, as applicable,
required by the definition of “Cause” in this Agreement; or
               (vi) The failure of the Company to obtain the assumption of this
Agreement by a successor and/or acquiror and an agreement that Executive will
retain the substantially similar responsibilities in the acquiror or the merged
or surviving company as he had prior to the transaction.
The notification and placement of Executive on administrative leave pending a
potential determination by the Board that Executive may be terminated for Cause
shall not constitute Good Reason for purposes of this Agreement.
Executive will not resign for Good Reason in connection with a Change of Control
without first providing the Company with written notice (as required by Section
8(b) below) within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

7



--------------------------------------------------------------------------------



 



          (e) In connection with a Change of Control. For purposes of this
Agreement, “in connection with a Change of Control” means during that period
either three (3) months prior to or twelve (12) months after a Change of
Control, as applicable.
          (f) Section 409A Limit. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding the Executive’s taxable year of Executive’s
termination of employment as determined under, and with such adjustments as are
set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) Executive’s Successors. The terms of this Agreement and all rights
of Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason will be communicated by a notice of termination to
the other party hereto given in accordance with Sections 6(e) and 8(a) of this
Agreement. Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which, in a notice given under
the last paragraph of

8



--------------------------------------------------------------------------------



 



Section 6(e), must be a date at least thirty (30) days after the date of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his or her rights hereunder.

9



--------------------------------------------------------------------------------



 



     9. Arbitration. THE COMPANY AND THE EXECUTIVE EACH AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, EXECUTIVE’S EMPLOYMENT BY
THE COMPANY, EXECUTIVE’S SERVICE AS AN OFFICER OR DIRECTOR OF THE COMPANY, OR
EXECUTIVE’S COMPENSATION AND BENEFITS, THEIR INTERPRETATION AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE
ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280
THROUGH 1294.2, INCLUDING SECTION 1281.8 (THE “ACT”), AND PURSUANT TO CALIFORNIA
LAW. DISPUTES THAT THE COMPANY AND THE EXECUTIVE AGREE TO ARBITRATE, AND THEREBY
AGREE TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER
LOCAL, STATE, OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE
FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA
LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION, AND WRONGFUL TERMINATION, AND
ANY STATUTORY OR COMMON LAW CLAIMS. THE COMPANY AND THE EXECUTIVE FURTHER
UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH THE EXECUTIVE.
          (a) Procedure. THE COMPANY AND THE EXECUTIVE AGREE THAT ANY
ARBITRATION WILL BE ADMINISTERED BY JUDICIAL ARBITRATION & MEDIATION SERVICES,
INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE
“JAMS RULES”). THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT
BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR
ADJUDICATION, MOTIONS TO DISMISS AND DEMURRERS, AND MOTIONS FOR CLASS
CERTIFICATION, PRIOR TO ANY ARBITRATION HEARING. THE ARBITRATOR SHALL HAVE THE
POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES
CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT THE EXECUTIVE SHALL PAY ANY FILING
FEES ASSOCIATED WITH ANY ARBITRATION THAT THE EXECUTIVE INITIATES, BUT ONLY SO
MUCH OF THE FILING FEES AS THE EXECUTIVE WOULD HAVE INSTEAD PAID HAD HE FILED A
COMPLAINT IN A COURT OF LAW. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICT
OF LAW. TO THE EXTENT THAT THE JAMS RULES CONFLICT

10



--------------------------------------------------------------------------------



 



WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING. ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE
CONDUCTED IN RIVERSIDE COUNTY, CALIFORNIA.
          (b) Remedy. EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN THE EXECUTIVE AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY
THE ACT AND THIS AGREEMENT, NEITHER THE EXECUTIVE NOR THE COMPANY WILL BE
PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION.
          (c) Administrative Relief. THE EXECUTIVE UNDERSTANDS THAT THIS
AGREEMENT DOES NOT PROHIBIT HIM FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A
LOCAL, STATE, OR FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS
AUTHORIZED TO ENFORCE OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT
NOT LIMITED TO, THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE THE
EXECUTIVE FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS
PERMITTED BY LAW.
          (d) Voluntary Nature of Agreement. EACH OF THE COMPANY AND THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT SUCH PARTY IS EXECUTING THIS AGREEMENT
VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY ANYONE. THE EXECUTIVE
FURTHER ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
HAS ASKED ANY QUESTIONS NEEDED FOR HIM TO UNDERSTAND THE TERMS, CONSEQUENCES,
AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT THE
EXECUTIVE IS WAIVING HIS RIGHT TO A JURY TRIAL. FINALLY, THE EXECUTIVE AGREES
THAT HE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF
HIS CHOICE BEFORE SIGNING THIS AGREEMENT.
     10. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and any final regulations and guidance promulgated
thereunder (collectively “Section 409A”) at the time of Executive’s termination,
and the severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits may
be considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”), then only that portion of the Deferred
Compensation Separation Benefits which do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6)

11



--------------------------------------------------------------------------------



 



month period following Executive’s termination will accrue during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Executive’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
     11. Miscellaneous Provisions.
          (a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by the President of the Company. No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party will be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
          (b) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (c) Choice of Law. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
          (d) Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and signed by duly authorized representatives of the
parties hereto. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise, or understanding that is not
in this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement between the Executive and the Company, the
terms in this Agreement will prevail.
          (e) Severability. In the event that any provision or any portion of
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable, or void, this Agreement will continue in full
force and effect without said provision or portion of provision. The remainder
of this Agreement shall be interpreted so as best to effect the intent of the
Company and Executive.
          (f) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

            COMPANY  OUTDOOR CHANNEL HOLDINGS, INC.
      By:           Title:        EXECUTIVE  [EXECUTIVE]   

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE OF CLAIMS AGREEMENT

1.   In consideration for the payment of the severance described in the
Severance Agreement by and between _________ (the “Executive”) and Outdoor
Channel Holdings, Inc. (the “Company”), dated as of _________, 20___ (the
“Severance Agreement”), the Executive for himself, and for his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasers”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company, its subsidiaries, affiliates and divisions and
their respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive and Releasers had, now have, or may have in
the future against each or any of the Releasees, including under the California
Fair Employment and Housing Act (collectively “Executive/Releaser Actions”).  
2.   The Executive acknowledges that: (i) this entire Release is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Release; (iii) he was given a period of
twenty-one days within which to consider this Release; and (iv) to the extent he
executes this Release before the expiration of the twenty-one day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Release by delivering
notice to the Company prior to the expiration of the seven-day period following
the date hereof, and the severance benefits under the Severance Agreement shall
not become effective, and no payments or benefits shall be made or provided
thereunder, until the day after the expiration of such seven-day period (the
“Revocation Date”). Upon such revocation, this Release and the severance
provisions of the Severance Agreement shall be null and void and of no further
force or effect.   3.   Notwithstanding anything herein to the contrary, the
sole matters to which the Release does not apply are: (i) the Executive’s rights
to indemnification (whether arising under applicable law, the Company’s
certificate of incorporation or bylaws, indemnification agreement, board
resolution or otherwise) and directors and officers liability insurance coverage
to which he was entitled immediately prior to _________ with regard to his
service as an officer or director of the Company; (ii) the Executive’s rights
under any tax-qualified pension or claims for accrued vested benefits or rights
under any other employee benefit





--------------------------------------------------------------------------------



 



    plan, policy or arrangement (whether tax-qualified or not) maintained by the
Company or under COBRA; (iii) the Executive’s rights as a stockholder of the
Company, or (iv) the Executive’s rights pursuant to the Severance Agreement, the
Offer Letter and the Equity Awards Agreements.

4.   This Release is the complete understanding between the Executive and the
Company in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. The Executive has not
relied upon any representations, promises or agreements of any kind except those
set forth herein in signing this Release.   5.   In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law.   6.   This Release shall be
governed by and construed in accordance with the laws of the State of
California, without reference to principles of conflict of laws.   7.   The
parties agree that any and all disputes arising out of, or relating to, the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in accordance with the terms
of the Severance Agreement.   8.   This Release inures to the benefit of the
Company and its successors and assigns.

Signature page follows.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            OUTDOOR CHANNEL HOLDINGS, INC.
    Dated: __________________  By:           [OFFICER NAME]       [TITLE]       
  [EXECUTIVE], an individual      Dated: __________________        [EXECUTIVE]
       

